Exhibit 99.1 MARTEN TRANSPORT ANNOUNCES RECORD FOURTH-QUARTER RESULTS Net income improves 47.1% from 2010 quarter on 15.9% increase in operating revenue Marten Transport, Ltd. (Nasdaq:MRTN) today reported net income of $7.7 million for the fourth quarter ended December 31, 2011, a 47.1% increase from $5.2 million a year earlier and the highest net income for any quarter in the Company’s history.Earnings per diluted share were 35 cents, compared with 24 cents for the fourth quarter of 2010.It was the Company’s seventh consecutive year-over-year increase in quarterly profitability. For 2011, net income increased 23.0% to $24.3 million, or $1.10 per diluted share, compared with $19.7 million, or 90 cents per diluted share, in 2010. Operating revenue, consisting of revenue from truckload and logistics operations, increased 15.9% to $158.3 million in the fourth quarter of 2011 from $136.6 million in the 2010 quarter.For 2011, operating revenue increased 16.8% to $603.7 million from $516.9 million in 2010. Operating revenue, net of fuel surcharges, increased 11.3% to $128.8 million in the 2011 quarter from $115.8 million in the 2010 quarter, and increased 11.3% to $490.7 million in 2011 from $441.0 million in 2010.Reflecting substantially higher fuel prices, fuel surcharges increased to $29.5 million for the fourth quarter of 2011 from $20.8 million in the 2010 quarter, and increased to $113.0 million for 2011 from $75.9 million for 2010. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, improved to 89.9% for the fourth quarter of 2011 from 92.2% for the fourth quarter of 2010, and improved to 91.2% for 2011 from 92.0% for 2010. “We are pleased that our long-term strategic planning is driving our continued profitability growth,” said Randolph L. Marten, Chairman and Chief Executive Officer.“Over the past year, we have emphasized developing a diverse customer base that gains value from and expands each of our operating units.Our logistics revenue, net of intermodal fuel surcharges, grew by $17.7 million, or 15.3%, this year.Our expanding regional operations contributed to a 6.5% increase over last year in our average truckload revenue per tractor per week, net of fuel surcharges – our main measure of asset productivity.We have increased our regional operations to 64.7% of our truckload fleet as of December 31, 2011, from 51.8% as of a year earlier.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (In thousands, except share information) December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities - Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Checks issued in excess of cash balances $ - $ Accounts payable and accrued liabilities Insurance and claims accruals Current maturities of long-term debt - Total current liabilities Deferred income taxes Total liabilities Stockholders’ equity: Marten Transport, Ltd. stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 48,000,000 shares authorized; 21,984,597 shares at December 31, 2011, and 21,950,252 shares at December 31, 2010, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders’ equity Noncontrolling interest Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share information) Three Months Ended December 31, Year Ended December 31, OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME NET INTEREST (INCOME) EXPENSE ) 10 ) ) INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest 99 INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS PAID PER COMMON SHARE $ MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Three Months Ended December 31, Dollar Change Three Months Ended December 31, Percentage Change Three Months Ended December 31, (Dollars in thousands) 2011 vs. 2010 2011 vs. 2010 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics ) ) Total operating income $ $ $ % Operating ratio: Truckload % % )% Logistics Consolidated operating ratio % % )% MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Year Ended December 31, Dollar Change Year Ended December 31, Percentage Change Year Ended December 31, (Dollars in thousands) 2011 vs. 2010 2011 vs. 2010 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ % Truckload fuel surcharge revenue Total Truckload revenue Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload 92.3 % % )% Logistics Consolidated operating ratio 92.9 % % )% MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Ended December 31, Year Ended December 31, 2011 Truckload Segment: Total Truckload revenue (in thousands) $ Average truckload revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles – company-employed drivers (in thousands) Total miles – independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ Brokerage: Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ Loads Intermodal: Revenue (in thousands) $ Loads Average tractors 79 68 75 67 At December 31, 2011 and December 31, 2010: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) Three Months Ended December 31, Year Ended December 31, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted Includes tractors driven by both company-employed drivers and independent contractors.Independent contractors provided 48 and 86 tractors as of December 31, 2011, and 2010, respectively. Represents the percentage of miles for which the company is not compensated.
